Citation Nr: 1130641	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  09-03 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and her son



ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1942 to October 1945.  He died in March 2007 at the age of 88.  The appellant is his surviving spouse.  This matter is on appeal from the Newark, New Jersey Department of Veterans Affairs (VA) Regional Office (RO).  

The appellant and her son testified before the undersigned Veterans Law Judge in January 2011.  A transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the appellant's claim.  Remand is required to attempt to obtain relevant medical records.

The appellant asserts that the Veteran died due to his service-connected stomach disorder, to include enteritis, and/or that the listed cause of death on his death certificate, cellulitis, should be service-connected.  

The evidence reflects that the Veteran was in receipt of SSA benefits but VA has not yet attempted to obtain these records.  Additionally, at the January 2011 hearing, the appellant stated that the Veteran sought treatment at the East Orange and Brick VA medical facilities either directly after service discharge and/or in the 1960's.  Although there are VA records from the East Orange and Brick facilities associated with the claims file, those records are dated beginning in 1989, except for a few records that appear to be related to a June 1947 VA examination.  

The claims file does not indicate that a search for records dated prior to that time has been conducted.  Accordingly, an attempt to obtain SSA records and records from the East Orange and Brick VA facilities dated from 1945 to 1989 should be undertaken.  

Furthermore, although the RO has obtained private medical records from multiple locations, additional requests are required.  The claims file includes the private records from Columbus Hospital dated 1977-1989, Clara Maass dated 1977 and 1991, Deborah Heart and Lung Center dated 1994-1999 and 2001-2002, Community Hospital and Medical Center dated 2001-2003, and St. Barnabas dated 2001-2002.  

But in June 2002 submissions, it was noted that the Veteran received treatment regarding his leg and/or stomach conditions from various private providers, including Arbar Nursing Home, Paul Kimbell Hospital, and Beboar Hospital.  In an October 2005 submission, the appellant noted that he was treated at a clinic on Green Street soon after discharge.  At the January 2011 Board hearing, she stated that he was treated either directly after service discharge and/or in the 1960s at St. Michael's Hospital, Columbus Hospital, and East Orange General Hospital.  She also asserted that he was treated in the 1980s at Community Hospital.  

VA has not yet attempted to obtain records from Arbar Nursing Home, Paul Kimbell Hospital, Beboar Hospital, St. Michael's Hospital, East Orange General Hospital, and/or any clinic on Green Street.  Additionally, the requests for records from Columbus Hospital and Clara Maass, were for records dated after the 1960s, and the request for records from Community Hospital was for records dated after the 1980s.  Accordingly, after obtaining appropriate authorization and releases from the appellant, request records from these medical providers.

Next, in the context of a claim for DIC benefits based on service connection for the cause of a veteran's death, this notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

Here, VA provided VCAA notice to the appellant in July 2007, April 2009, and August 2010 letters.  Although these letters essentially provided the required notice, they did not list all three of the Veteran's service-connected disabilities - posttraumatic stress disorder, enteritis, and laryngitis.  Accordingly, on remand, an adequate notice letter satisfying the Hupp requirements should be provided.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Provide appropriate VCAA notice to the appellant, to include listing each of the Veteran's service-connected disabilities.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a), (e); Hupp v. Nicholson, 21 Vet. App. 342 (2007); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  Contact the appellant and afford her the opportunity to identify by name, address and dates of treatment or examination any relevant, unobtained private medical records.  

Specifically request that she provide an authorization and/or release for each of the following facilities at which it is alleged the Veteran received treatment in the 1940s through the 1960s:  St. Michael's Hospital, Columbus Hospital, Clara Maass, East Orange General Hospital, and a clinic on Green Street.  

Also request that she provide a release for records from Community Hospital for records dated 1980-1990.  Last, request that she provide a release for records from Arbar Nursing Home, Paul Kimbell Hospital, and Beboar Hospital.  

Subsequently, and after securing the proper authorizations, make arrangements to obtain all the records of treatment or examination from all the sources listed by the appellant which are not already on file.  All information obtained must be made part of the file.  

All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records, the records are unavailable, notify the appellant and her representative and (a) identify the specific records unable to be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  She must then be given an opportunity to respond.

3.  Contact the SSA and obtain a copy of the decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  

Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  

Notice must be provided to the appellant and her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the appellant is ultimately responsible for providing the evidence.  

Inform the appellant that she can also provide alternative forms of evidence.  Associate all documents obtained with the claims file.

4.  Attempt to obtain VA medical records from East Orange and Brick VA facilities.  The request must specifically indicate that records are sought for the time period from 1942 through 1989.  

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  

Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  

Notice must be provided to the appellant and her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the appellant is ultimately responsible for providing the evidence.  

Inform her that she can also provide alternative forms of evidence.  Associate all documents obtained with the claims file.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

